Case 8:21-cv-01022-VMC-AAS Document 22 Filed 08/02/21 Page 1 of 2 PageID 197




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CELEBRATION IP LLC,

       Plaintiff,

v.                                              Case No.:     8:21-cv-01022

ROYAL BATTERY DISTRIBUTORS,
INC.,

      Defendant.
_________________________________________/

                    JOINT NOTICE OF PENDING SETTLEMENT

       Plaintiff, CELEBRATION IP, LLC, and Defendant, ROYAL BATTERY

DISTRIBUTORS, INC. (“Defendant”), (collectively hereafter “the Parties”), by and

through the undersigned counsel and pursuant to Local Rule 3.09(b), hereby notify the

Court that the parties have tentatively reached a resolution of this case. Parties request

sixty (60) days in which to file a voluntary or stipulated dismissal, or to pursue or

reopen the case for further proceedings.

 Dated this 2 day of August, 2021

                                         Respectfully submitted,

 /s/Michael J. Colitz, III               /s/Howard Wernow

 Michael J. Colitz, III                  Howard Wernow
 Florida Bar No. 164348                  Florida Bar No. 107560
 GrayRobinson, P.A.                      Sand, Sebolt & Wernow Co., LPA
 401 E. Jackson Street, Suite 2700       4940 Munson St NW Ste 1100
 Tampa, FL 33602                         Canton, OH 44718-3684
 (813) 273-5000                          (330) 244-1174
 (813) 273-5145 (Fax)                    (330) 244-1173 (Fax)
Case 8:21-cv-01022-VMC-AAS Document 22 Filed 08/02/21 Page 2 of 2 PageID 198




 michael.colitz@gray-robinson.com      Mhoward.wernow@sswip.com

 Attorney for Defendant                Attorney for Plaintiff



                          CERTIFICATE OF SERVICE

      I hereby certify that on August 2, 2021, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system which will send a copy to all counsel

of record.

                                        /s/ Michael J. Colitz, III
                                        MICHAEL J. COLITZ, III
